OFFICE   OF   THE   ATTORNEY    GENERAL     OF   TEXAS
                             AUSTIN




Honorable T. M. Trlmble
First Asalatant Superintendent
Austin, Texas
Dear Sir:            Opinion lo. O-6826
                     Re: Has a taxpaye




                                                n have be-


                                                ansmittal to which
                                                m Hr. L. w. Wia-
                                                Is, requesting an
                                                acts summarized

                                        llnquent taxpayer
                                        t, owes delinquent
                                        01 tax records
                     ted on a $4,000 kaluation f'or1933,
                     00 valuation for 1936, a $3,000 valua-
                     8, and a $2,000 valuation for 1939
                     d of tendering the aaount of taxes,
                    Interest aa shown by the tax rolls,
                   endered a sum of money calculated on a
uniform tax valuation of'$2,000 for each delinquent year.
He ignores the valuation8 approved by the boards hi equall-
zation for the years 1933 through 1938.
                The Itasca Independent School District has
                                                                    .”



 Hon. T. M, Trimtile- Page 2

 lte ovn tax eystem, including its own tax collector And board
 Of squAllcAtion And haa never Invoked the general taxing
 ,AtAtuteerelrtlng to the aaaeesment And colleotiog of Strte,
 county and oommon school diatrlct taxes,
                   The question submitted for ow deter&nAtion
" irt RACIA delinquent taxpayer the right to change the VACUA-
  tion of hle own propeptg for school tax purposea, after the
  boards   of equAliratLon of An independent Aohool dietriot hs+e
  Quly Approved the valuatlone for xnunerouedelinquent yearn
  And tsxes   CAlOUlAted on suoh VAlUAtiOnA hove become dalin-
  quent?
                Benate Bill 314, Chapter 135, General LAWS of
 Texan, passed at the regular session of the 29th Legialoture,
 1905, page 328 of suoh lAwA, created the ftA8OA Independent
 School DIetrIot, And Section 5 thereof I++JA~E
                                              ~8 followsr
                 "Seotlon 5. The said board of trustees
      ehsll be vested with the full management and control
      of the free schoole in aald independent school dls-
      trlot and shall be vented with all the powers, rights
      and duties that are provided by general laws for
      trustees  in towns And villages inoorporAted for free
      school purposes only, including the powera end manner
      of taxation, issuing bonda, buying grounds, and buying
      and ereoting buildings And ituprovementeand all ma-
      terials and supplies for school purposes."
                 Arttole   1048,   Revised Civil Statutes of TexAA, 1925,
 ~0 Amended, reads A8 followal

                 “The oounclle of cities-and towna incor-
      porated Under the ffeneralLAWS ahall vlthln their
      tri13-0~.7masL'L23-s
                         b ?J-oE-&
                                 ti ZquahbnWam.    Balb
      councils of such citlee and towna shAl1 AlUlUAlly
      At their  firat meeting or aa soon thereAfter AS
      practloal exercise such disoretion, And if they
       so detertnlnethey ahall have the authority to ap-
      point three (3) oommiealonera, eaoh A qualified
      voter, a realdent, and property owner of the city
      or town for which he is appointed vho shall be
       styled the Board of Equrlieation. At the came meet-
      ing said cca~nollshall by ordinance fix $he time
      for the meeting of such Board. Before asid Board
      enters upon its duties, it shsll be evorn to falth-
Xm.   T. M. Trlmble   - Page 3


      fully And intpAX'tiAlly
                            diecharge All dUti&l in-
      cumbent upon it by &v as such Board.”
               Article 2791, Revised Civil BtAtuteA of TeaaA,
1925, as amended, reads ALIfollowr~

                “Them   iA hereby created the office of
      aaoemeor and collector of each independent school
      district, whether creeted by apeclal or general
      lAv, who shsll be Appointed  by the BoArd of
      Trustees thereaS, and Ahall have the game power
      And sh.~.ll
                pel>io~~~~
                         the ea.8118
                                  duties with referenoe
      to the Assessment And collection of taxes for free
      rchool purpose6 that Are conferred by law upon the
      8AAeaaor And collector of tax05 In And for 6uiy
      incorporated city, town or village, or upon the
      psrson or officer legally performing the duties
      of such aaaeeaor end colldctor, aud he shall recetve
      ruoh compensation for hls eervloes ae the Board of
      Tpuatees may allow, except in cities and towns
      provided for, not to exceed four (4) per ceut of
      the whole amount of taxes received  by him.  He shall
      give bond in double the estimAt.edAmount of taxes
      coming ~nnuAl1~ into his haada, payable ta And to
      be Approved by the prealdent of the Board, oondi-
      tioned for the fAithfU1 diAoh&rge of his duties,
      And that he will pay over to the treasurer of the
      Board All funds oom&ng Into his handa by virtue of
      hls office As such aa8emor And collector; provided thAt
      In the enforced collection of taxeeithe BOAZYIof TnrrteeA
      shall perform the dutiee which devolve in euch caner up-
      on the citf council of an Incorporated city or town,
      the president of the Boati of Truateee shall perform the
      duties which devolve in euoh c&ad8 upon the mayor of An
      Incorporated cZtg or town, And the couiGy attorney of
      the county in whloh the independent echool district ir
      locsted, or the city attorney of the lnoorporated
      city in which aaid district or a part thereof is lo-
      CAted shall perform the duties wNch in such caAeA
      devolve upon the city attorney of An incorporsted olty
      or town under the provlsians of law applicable thereto.
      It shall be within ths discretion of the Board of
      Trueteen of Any independent school.district to nAme
      An anaeaeor of tsxee who a’hallansees the taxAble
      property within the lklta of the independent school
Hon. T. M. Trimble - Page 4


     district within the time and In the Eanner pro-
     vided by existing laws, in so far as they Are
     applicable, and when said assessment has been
     equalized by a Board of EquAlleatlon appointed
     by the Board of Trustees for that pullpose,shall
     prepare the tax rolls of ssld district and shall
     duly sign and certify same,to the county tax
     oollector, or the olty tax collector as provided
     for In the succeeding artlole. The said assessor
     of taxes shall receive a fee of two (2) per cent
     of the whole amount of taxes assessed by him as
     ahown by the completed certified tax rolls.”
               The enumerated statute8 above suffioe to show
the legal authority that guides an Independent school district,
such As the Itasoa Independent School District, in the AssesA-
ment of its tnxea. “When the actions  of tax officiala are
regular, they are final as to valuations.” Republio Insur-
ance Company v. Highland Park Independent Bchool District,
123 3. W. (2) 784, error dismissed in 125 S. W. (2) 270.
               This department held in Attorney General’s
Opinion No. 1352, addressed to Honorable L. A. Woods, State
Superintendent, dated October $939, that An independent
school district haa the power to establish its own tax
system. A copy of that opinion la hereto attaohed.
               Mr. Wilkinson’s act in changing the valuations
for 1933 through 1938 is equivalent to A collateral AttACk
thereon snd has no bssia in law. The general rule la that A
board of equAliAatlon of an Independent sohool dletrict la
“invested with quasi-judicial poverat consequently, the value
of tsxable property As fixed by It is res adjudlcata, And
therefore is not subjeot to indirect or collateral attack.’
40 Tex. Jur. 1561 Port Arthur Independent School Distrlot
v. Baumer, 64 5, W. (2) 412 (Court of Civil Appeals). The
valuations Approved by the several boards of equAlleAtlon
for each of the years 1933 through 1938 are not AEsAllAble ex-
cept by A suit in oourt.
               In view of the foregoing statutes And rules of
law, it is the opinion of th3.adepartment that A delinquent
- . .




        Bon. T., M, Trimble   - Page 5



        taxpayer has no lawful authority to change the valuations on
        his property after such valuations have been approved by a
        board of equalization   of an independent sahool dietriot    and
        after taxee based upon suoh valuations     have become delinquent.
        The fact that Mr. Vllkiason   ohose a uniform valuation haa no
        effeot upon our conolu~lonr    It, .therefore,  follovs that the
        Tax Collector  of the Itaeca Independent School Dietriot     is
        correct in its position   of demanding the uuount of taxee that
        have aaorued againet Mr. l?ilklnsonle   property at the valuations
        approved by previoue boards of equalisation.
                                              Your9 very truly




                                                       Aselsturt
        JFrbt